


109 HR 5463 IH: To amend the Internal Revenue Code of 1986 to repeal the

U.S. House of Representatives
2006-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5463
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2006
			Mrs. Musgrave
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to repeal the
		  increase in the age of minor children whose unearned income is taxed as if
		  parent’s income.
	
	
		1.Repeal of increase in the age
			 of minor children whose unearned income is taxed as if parent’s income
			(a)In
			 generalSubparagraph (A) of section 1(g)(2) of the Internal
			 Revenue Code of 1986 (relating to child to whom subsection applies), as amended
			 by the Tax Increase Prevention and Reconciliation Act of 2005, is amended by
			 striking age 18 and inserting age 14.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to taxable
			 years beginning after December 31, 2005.
			
